United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS         October 2, 2006

                         FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                   Clerk
                         ---------------------
                              No. 06-60210
                            Summary Calendar
                        ----------------------

JAMES EDWARD POE
                       Plaintiff - Appellant

     v.

J E P ENTERPRISES, LP; KIM PARNELL, Manager; SANDY SHARP,
Management
                    Defendants - Appellees

          ---------------------------------------------
           Appeal from the United States District Court
             for the Northern District of Mississippi
                          No. 1:04-CV-231
           --------------------------------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     The district court entered summary judgment against

plaintiff-appellant James Edward Poe, finding essentially that he

had failed to state a claim under the only potentially applicable

statute which would make federal jurisdiction available.         His

appellate brief, which continues to chronicle his complaints

against the defendants-appellees, fares no better than his

complaint.     The judgment of the district court is

     AFFIRMED.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.